Citation Nr: 1421911	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-08 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to an initial compensable evaluation for adjustment disorder with depression and anxious mood.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for myocarditis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2005 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension and bilateral eye disorders; however, that decision awarded service connection for right knee, left knee, myocarditis, and psychiatric disabilities.  That decision assigned a noncompensable evaluation for the psychiatric disorder, but assigned 10 percent disability evaluations for the myocarditis and bilateral knee disorders; all effective dates assigned were January 31, 2010-the date following discharge from military service.  The Veteran has timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2014; a transcript of that hearing is associated with the claims file.

As an initial matter, the Board notes that the VA Form 8 did not certify the bilateral eye disorder to the Board; the Board finds that this is an error and that it has jurisdiction over that issue.  Specifically, the statement of the case addressed that issue.  In his substantive appeal, VA Form 9, the Veteran checked the box indicating he wanted to appeal all of the issues addressed in the statement of the case.  The Veteran additionally provided testimony on that issue in his February 2014.  The Board therefore has jurisdiction over that issue and it will be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, with regards to the increased evaluation claims on appeal, the Veteran's last VA examinations of those disabilities were in June or July 2009, nearly 5 years ago.  In his hearing, the Veteran testified that those disabilities may have gotten worse, and his representative specifically asked for contemporary examinations to be afforded to him so that those disabilities may be adequately assessed.  The Board therefore remands for such to be accomplished.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With regards to the Veteran's hypertension and bilateral eye claims, the Board finds that new VA examinations are necessary at this time.  The Board notes that he is currently taking hypertension medication; he avers on appeal that his hypertension began in or initially manifested itself during military service.  The Veteran further asserts that he has bilateral eye disorders that are the result of military service, to include exposure to jet fuel and other cleaning chemicals as a result of his aviation mechanic job therein.  The Board finds that the previous VA examinations do not address these assertions and therefore new VA examinations are necessary at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

As an additional matter, it appears that the Veteran may have applied for Social Security Administration (SSA) disability benefits, and it appears that VA sent an initial request for those records in May 2010; no response from that request appears in the record.  As those documents are not in the record and may potentially be relevant to the claims on appeal at this time, the Board finds that a remand is also necessary in order to obtain those records and associate them with the claims file, if such exist.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Orlando VA Medical Center, or any other VA medical facility that may have treated the Veteran, since the Veteran's discharge from service in January 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any or private treatment records that he may have had for his claimed disorders, which is not already of record, since his discharge from service in January 2010.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any hypertensive disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether his hypertension is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

The examiner should discuss whether any noted blood pressure readings during military service-particularly the November 19, 2008 treatment record documenting a 161/78-or within one year of separation from active service, demonstrate initial onset of his claimed hypertension, and if so, whether such has been chronic and continuous from that time.  

The examiner should additionally address the Veteran's lay statements with regard to the onset of his hypertension symptomatology/disorder, to include when he began taking medication, as well as any symptomatology exhibited during service or any evidence of continuity of symptomatology since discharge from service.  

Next, the examiner should opine whether the Veteran's hypertension is caused by his service-connected myocarditis, obstructive sleep apnea, and/or his adjustment disorder, to include any combined effects due to those disabilities.  

Finally, the examiner should opine whether the Veteran's hypertension is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected myocarditis, obstructive sleep apnea, and/or his adjustment disorder, to include any combined effects due to those disabilities.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination an appropriate examiner in order to determine whether any current bilateral eye disorders are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should report the Veteran's central visual acuity of the eyes and the visual field of the eyes using Goldman Chart testing with the measurements provided for all relevant quadrants in the eyes, including any notations of diplopia if appropriate.  The completed Goldman charts must be included with the examination report.

Following review of the claims file and examination of the Veteran, the examiner should identify any bilateral eye disorders found, including bilateral refractive error of compound, myopic astigmatism.  

The examiner is reminded, however, that generally refractive errors of the eye are not diseases or injuries with the applicable regulations regarding "disabilities" for VA purposes.  See 38 C.F.R. § 3.304(c) (2013).  Thus, the examiner should focus on disorders other than refractive error of the eyes during his/her examination.

The examiner should then opine whether any bilateral eye disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are caused by military service, to include exposure to jet fuel and other cleaning chemical as a result of his job as an aviation mechanic therein.  

The examiner should additionally address the Veteran's noted overuse of "Clear Eyes" during military service, and whether such resulted in any current eye disorder.

The examiner should also discuss any of the Veteran's lay evidence with respect to continuity of symptomatology after discharge from service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct bilateral knee range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for each knee's flexion and extension, as necessary based on clinical findings.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should indicate that.  

The examiner should specifically address the Veteran's contentions regarding laxity of his bilateral knee joints being more severe than slight, particularly the notation of "grade 2 laxity (slight)" in the June 2009 VA examination and his contentions that such is inherently contradictory as grade 2 laxity represents moderate not slight laxity.

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran, to include any locking symptoms.  

The examiner should finally address what if any effect the Veteran's bilateral knee disabilities have on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's bilateral knee disabilities preclude substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


7.  Schedule the Veteran for a VA examination to determine the current severity of his myocarditis.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should address the following:

(a) Whether the Veteran has congestive heart failure, and if so, whether such is chronic or whether the Veteran has had more than one acute episode in the past year; 

(b) Whether the Veteran has left ventricular dysfunction, and if so, what the ejection fraction percentage is;

(c) What the Veteran's workload in METs is, and whether such results in dyspnea, fatigue, angina, dizziness, and/or syncope; 

(d) Whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; and, 

(e) Whether the Veteran requires continuous medication for his myocarditis.

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  

The examiner should finally address what if any effect the Veteran's myocarditis has on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's myocarditis precludes substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination to determine the current severity of his adjustment disorder with depression and anxious mood and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's adjustment disorder with depression and anxious mood, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should specifically discuss whether the Veteran's psychiatric disability precludes substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


9.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for hypertension and bilateral eye disorders, as well as the increased evaluation claims for his myocarditis, bilateral knee, and psychiatric disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

